DETAILED ACTION
This office action is in response to amendments filed on 12/23/2021. Claims 1-6 and 8-15 are pending. Claim 7 has been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-6 and 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
“braking the motor by reducing the drive signal supplied to the drive coil from an initial signal value to zero according to a braking curve specifying a non-zero fall time during which the drive signal is reduced from the initial signal value to zero, wherein the drive signal is regulated according to the braking curve using closed loop current control with the sensed coil current as a feedback signal, and wherein the braking curve is adapted so that the rotor does not cross a ripple generating position after the drive signal has been reduced to zero.”;
 “a control module configured to brake the motor by controlling the supply module to reduce the drive signal supplied to the drive coil from an initial signal value to zero 
“braking the motor by reducing the drive signal supplied to the drive coil from an initial signal value to zero according to a braking curve specifying a non-zero fall time during which the drive signal is reduced from the initial signal value to zero. wherein the braking curve is adapted so that the rotor does not cross a ripple generating position after the drive signal has been reduced to zero, and wherein the fall time of the braking curve matches a predefined fall time for all initial signal values or a slope of the braking curve matches a predefined deceleration for all initial signal values.”
The closest prior art Noda  JP5728950B2 teaches the motor is as shown in the rotational speed characteristics, the rotational axis is stopping position of the electric motor (Figure 8 showing the PWM control voltage characteristic at the time of the stop control of the electric motors 39 to 42, and the lower part shown in the upper part of FIG. 8 When approaching the position H) voltage value from the point Q to a predetermined point (current value) and gradually decreases at a predetermined gradient (slope) reduce. This rotational speed of the electric motor 39 to 42, and I reduce by gradually decreasing the rotation torque. And voltage value (current value) is the axis of rotation of the electric motor 39-42 is I is controlled to stop at the point S in FIG. 8 (= desired position H) before they become 0.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954.  The examiner can normally be reached on Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/CORTEZ M COOK/Examiner, Art Unit 2846